220 Md. 687 (1959)
154 A.2d 813
CULLEY
v.
WARDEN OF MARYLAND HOUSE OF CORRECTION
[P.C. No. 34, September Term, 1959.]
Court of Appeals of Maryland.
Decided October 22, 1959.
Before BRUNE, C.J., and HENDERSON, HAMMOND, PRESCOTT and HORNEY, JJ.
PER CURIAM:
In his petition for post conviction relief the petitioner assigned nine reasons for the relief sought, many of which had been previously disposed of in Culley v. Warden, 218 Md. 639, 145 A.2d 226 (1958). However, on this application for leave to appeal he abandoned all of his prior contentions except three, but asserted a fourth one  plea of guilty was entered without consent of petitioner  which was not raised below and cannot be considered here. One of the contentions  the incompetence of counsel  as the lower court properly observed was disposed of in Culley v. Warden, 217 Md. 660, 143 A.2d 61 (1958). With respect to the other two contentions  failure of the trial court to warn petitioner of the consequences of a plea of guilty [Tillett v. Warden, 220 Md. 677, 154 A.2d 808] and that the prosecuting attorney had knowingly told an untruth in the presence of the petitioner while stating the facts to the court after entry of the plea of guilty  the lower court found nothing in either to entitle the petitioner to any relief. We agree.
Application denied.